 




EXHIBIT 10.4




EXECUTIVE CONSULTING AGREEMENT




THIS EXECUTIVE CONSULTING AGREEMENT (this “Agreement”), entered into this 8th
day of January, 2020 (the “Effective Date”), sets forth the arrangement between
JAMES MANSOUR, with his principal address at 11 Sylvia Street, Newburgh, New
York 12550 (hereinafter referred to as “Executive Consultant”), and INTELLIGENT
BUYING, INC., a California corporation, with its principal place of business at
400 Seventh Avenue, Brooklyn, New York 11215 (hereinafter referred to as
“Company”, and collectively with the Executive Consultant, the “Parties”, or
individually, the “Party”), with respect to compensation to which Executive
Consultant may become entitled under the terms and conditions set forth in this
Agreement.




W I T N E S S E T H:




WHEREAS, the Company desires to retain the services of the Executive Consultant
and, to that end, desires to enter into an agreement with the Executive
Consultant, upon the terms and conditions set forth in this Agreement.




WHEREAS, the Executive Consultant desires to provide certain business advisory,
sales, marketing, product design and development, branding, and business
development services (hereinafter, the “Services”) to the Company upon the terms
and conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the Parties agree as follows:




1.

Consulting Services.




(a)

Services. In consultation with the Chief Executive Officer (the “CEO”) and Board
of Directors of the Company (the “Board”), the Executive Consultant shall
undertake to provide the Services to the Company. Company desires to engage
Executive Consultant in connection with the Services. Concurrent with the
Effective Date, Executive Consultant agrees to serve as Chief Marketing Officer
of the Company. Executive Consultant shall not have any authority to execute
contracts or make any commitments on behalf of the Company. Executive Consultant
shall use his commercially reasonable best efforts to preserve the
confidentiality of confidential information designated as confidential by
Company or that may be assumed to be confidential. Executive Consultant accepts
the engagement provided in this Agreement.




(b)

Time Commitment. During the Term (as defined below), the Executive Consultant
agrees to devote such time as is necessary to provide Services to the Company,
however, Executive Consultant shall not be required to devote his full time and
attention to the Services.




(c)

Point of Contact. In performing the Services, Executive Consultant shall report
to such person as may, from time to time, be designated by the Board of
Directors of the Company (the “Board”), or Company’s Chief Executive Officer, or
such other Executive Officer of the Company.




(d)

Reports. Executive Consultant agrees that Executive Consultant shall keep the
Company advised as to Executive Consultant’s progress in performing the Services
under this Agreement, and that Executive Consultant will, as requested by the
Company, prepare written reports with respect his activities. Executive
Consultant certifies that Executive Consultant has no outstanding agreement or
obligation that conflicts with any of the provisions of this Agreement or that
would preclude Executive Consultant from complying with the provisions of this
Agreement. Executive Consultant further certifies that Executive Consultant will
not enter into any such conflicting agreement during the Term of this Agreement.




(e)

No Conflicting Obligations. Executive Consultant certifies that Executive
Consultant has no outstanding agreement or obligation that conflicts with any of
the provisions of this Agreement or that would





1




--------------------------------------------------------------------------------

 




preclude Executive Consultant from complying with the provisions of this
Agreement. Executive Consultant further certifies that Executive Consultant will
not enter into any such conflicting agreement during the Term of this Agreement.
Upon the Company’s shares of common stock being publicly listed on a U.S.
trading platform or national exchange, Executive Consultant is required to
promptly disclose to the Board any new outside activities or interests within
the cannabis and CBD industry, including ownership or participation in the
development of inventions, that conflict or may conflict with the interests of
the Company in the Services to be provided under this Agreement. Prompt
disclosure is required if the activity or interest is related, directly or
indirectly, to any activity that Executive Consultant may be involved with on
behalf of the Company.




(f)

Standard of Service. The Executive Consultant will provide Services in a timely,
accurate, professional, and competent manner in accordance with the terms of
this Agreement and in compliance with all applicable laws and regulations.




(g)

Future Business Assignments. Upon the Company achieving a market capitalization
of twenty million dollars ($20,000,000), Executive Consultant shall immediately
negotiate in good faith with the Company a mutually equitable agreement to
assign any and all of Executive Consultant’s cannabis industry and CBD industry
related consulting engagements and clients to the Company; provided, however,
that Executive Consultant’s relationship with Bath and Body Works shall not be
subject to this Section 1(g).




2.

Compensation. In consideration for providing the Services hereunder, the Company
shall pay to Executive Consultant a cash fee of $5,000 per month (the "Monthly
Fees"). Executive Consultant shall provide the Company with a written invoice
for each Monthly Fee. Simultaneously with the execution hereof, the Executive
Consultant is purchasing from the Company 718,403 shares of the Company’s common
stock for the purchase price, and subject to the terms and conditions specified
in, a Restricted Stock Purchase Agreement, of even date herewith, between the
Executive Consultant and the Company, which is attached hereto as Exhibit A. In
addition, subject to pre-approval in writing by the Board in its sole
discretion, (i) in consideration for commencing the design of additional product
brands (each, a “Brand Design”) (in addition to the “Oeuvre” luxury skin care
brand and related product line), the Company shall issue to Executive Consultant
a common stock option to acquire shares of common stock equal to one percent
(1%) of the issued and outstanding common stock of the Company upon the
commencement by Consultant of each Brand Design, and (ii) in the event the
Company commences the manufacturing and production of a Brand Design (each, a
“Brand Production”) (in addition to the “Oeuvre” luxury skin care brand and
related product line), the Company shall issue to Executive Consultant a common
stock option to acquire shares of common stock equal to one percent (1%) of the
issued and outstanding common stock of the Company upon the commencement by the
Company of each Brand Production. The Company shall reimburse Executive
Consultant for all reasonable out-of-pocket expenses that are pre-approved in
writing by the Company including without limitation acceptable travel and
lodging, printing, legal, and mailing cost that Consultant may incur in
performance of the Services under this Agreement. Payment of such expenses shall
be made against receipt of an expense statement, with customary receipts and
vouchers, in accordance with the Company's current policies. The Parties
acknowledge that additional compensation may be paid to Executive Consultant at
the Board’s sole discretion.




3.

Independent Contractor Relationship. This Agreement is intended to create an
independent contractor relationship between Executive Consultant and Company.




(a)

No Taxes Withheld from Compensation. Company will not withhold any taxes from
any compensation paid to Executive Consultant according to this Agreement. It is
acknowledged and agreed by the Parties that Company has not, is not, and shall
not be obligated to make, and that it is the sole responsibility of Executive
Consultant to make, in connection with compensation paid to Executive Consultant
according to this Agreement, all periodic filings and payments required to be
made in connection with any withholding taxes, FICA taxes, Federal unemployment
taxes, and any other federal, state or local taxes, payments or filings required
to be paid, made or maintained.





2




--------------------------------------------------------------------------------

 






(b)

Executive Consultant Controls Time and Effort. It is agreed that Company is
interested only in the ultimate results of Executive Consultant’s activities
pursuant to this Agreement, and that Executive Consultant shall have exclusive
control over the time and effort invested by Executive Consultant pursuant to
this Agreement, and the manner and means of Executive Consultant’s performance
under this Agreement.




(c)

Independence from Company. The Parties further agree that Executive Consultant
shall have no control or supervision over Company’s employees, officers,
directors, representatives or affiliates, with the exception of those
individuals reporting directly to the CMO. Executive Consultant will not
represent that it is an employee of Company. Executive Consultant shall at all
times represent himself and be construed as independent of Company. Executive
Consultant shall not, under any circumstances, be deemed to be a servant or
employee of Company for any purpose, including for Federal tax purposes.
Executive Consultant’s relationship to Company is that of a founder and an
independent contractor, and nothing in this Agreement shall constitute this
Agreement as a joint venture or partnership between Executive Consultant and
Company. Executive Consultant shall have no authority to bind Company or any of
its employees, officers, directors, representatives or affiliates by any promise
or representation, oral or otherwise, unless specifically authorized in a
writing bearing an authorized signature of a Company officer, director or
representative. All discussions and negotiations with any source for funding
and/or financing shall be conducted by Company.




4.

Confidentiality.






(a)

Definition. For purposes of this Agreement, the term “Confidential Information”
means any data, information, or material related to the Company, customers,
licensees, or its affiliates, whether provided or retained in writing, verbally,
by electronic or other data transmission, or in any other form or media
whatsoever or obtained through on-site visits at the Company’s or its
affiliates’ facilities and whether furnished or made available before or after
the date of this Agreement. Notwithstanding the foregoing or anything to the
contrary in this Agreement, Confidential Information does not include any of the
following: (i) information that is or subsequently comes within the public
domain without any violation of this Agreement and through no fault of the
Parties; and (ii) information that is independently developed by a third party
and is disclosed on a non-confidential basis by such third party, provided that
such third party is not subject to any duty of confidentiality with respect to
the information. To the extent that Executive Consultant is required by law or
an order of a court of competent jurisdiction or applicable governmental,
quasi-governmental or regulatory body to disclose Confidential Information,
Executive Consultant shall promptly notify the Company of its disclosure
obligation (unless prohibited by such law or order) and shall provide the
Company a reasonable opportunity to (and, upon the Company’s request, reasonably
assist in) challenge the obligation to disclose the Confidential Information,
seek protection against the disclosure, and have the disclosure made under a
protective order; provided, however, that any such disclosure by Executive
Consultant will be limited to that required by the applicable law or order; and
provided further, that any such Confidential Information so disclosed shall
remain, for all purposes under this Agreement, Confidential Information.




(b)

Prohibition Against Unauthorized Disclosure and Use. At any time during the Term
or at any time thereafter, the Executive Consultant agrees that it will not,
directly or indirectly, make any unauthorized disclosure or use of the
Confidential information of the Company, its customers, licensees, or its
affiliates. The phrase “unauthorized disclosure or use” includes, but is not
limited to, any disclosure or use outside the ordinary course of the Executive
Consultant’s performance of Services for the Company, such as use for the
Executive Consultant’s benefit or for the benefit of third parties without the
express written permission of the Company. In addition, the Executive Consultant
shall take all precautions with the Company’s Confidential Information that it
takes with its own confidential information, which, at a minimum, shall be
taking all steps reasonably necessary to insure the maintenance of
confidentiality.




(c)

Return of Confidential or Proprietary Information. Upon the earlier of the
Company’s request or the expiration or termination of this Agreement, the
Executive Consultant shall immediately turn over to the Company, and not keep or
deliver to any other person (or destroy if it cannot be returned), all
Confidential Information of the Company or its customers, licensees, or
affiliates that the Executive Consultant obtained through the course of
providing Services to the Company.





3




--------------------------------------------------------------------------------

 






5.

Intellectual Property.






(a)

Intellectual Property. The Executive Consultant agrees that all Intellectual
Property (defined below) that the Executive Consultant conceives, discovers,
identifies, creates, develops, or secures in performing the Services shall be
the exclusive property of and be exclusively owned by the Company. The Executive
Consultant shall promptly provide the Company with written notice of (and copies
of) all Intellectual Property that the Executive Consultant conceives,
discovers, identifies, creates, develops, or secures on behalf of the Company.




(b)

Work Product. Any and all deliverables produced by Executive Consultant in the
course of its performance of Services (the “Work Product”) will be the sole and
exclusive property of the Company, and Executive Consultant will have no rights
to retain or use any of the Work Product. The Executive Consultant shall
promptly provide the Company with written notice of and copies of all Work
Product as and when created or as and when requested by the Company.




(c)

Works for Hire. The Company and Executive Consultant expressly agree that the
Intellectual Property and Work Product are part of a collective work and, to the
extent legally permissible, constitute “work made for hire”, and that the
Company shall be considered the “author” of the Intellectual Property and Work
Product for purposes of 17 U.S.C. §§ 101 and 201 and any other applicable
copyright laws. The Company will own the copyright, the right to register and
renew the copyright, the right of first publication, the reproduction right, the
performance right, and all other rights provided by the Copyright Act of 1976,
as amended, in each “work made for hire.”




(d)

Assignment. The Executive Consultant hereby expressly assigns and transfers to
the Company all of its right, title, and interest of any kind in or to any
Intellectual Property conceived, discovered, identified, created, developed, or
secured in performing the Services and the Work Product. At any time (including,
without limitation, after the expiration of the Term) upon the Company’s
request, the Executive Consultant shall at the Company’s expense execute and
deliver any and all assignments and other documents, take such other actions,
and render such other assistance (including, without limitation, filings with
governmental agencies) as the Company deems reasonably necessary or appropriate
to: (i) give effect to the Company’s ownership of the Intellectual Property and
Work Product; (ii) perfect and protect the Company’s right, title, and interest
in and to the Intellectual Property or Work Product; or (iii) otherwise give
effect to the provisions of this section of the Agreement. Without limitation to
the foregoing, the Executive Consultant hereby irrevocably appoints the Company
as its attorney-in-fact, coupled with an interest, grants the Company a
power-of- attorney, coupled with an interest, and authorizes the Company to
execute any such documents and take any such actions in such Executive
Consultant’s name and on the Executive Consultant’s behalf.




(e)

Moral Rights. To the extent allowed by applicable law, the assignment of the
Intellectual Property and Work Product includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral” and the like
(collectively, the “Moral Rights”). To the extent Executive Consultant retains
any such Moral Rights under applicable law, Executive Consultant hereby
irrevocably and unconditionally waives, to the maximum extent permitted by law,
and agrees not to institute, support, maintain, or permit any action or
proceeding on the basis of, or otherwise assert, such Moral Rights against the
Company or its affiliates, successors, licensees, or assigns. Further, the
Executive Consultant expressly consents to any action or omission of the Company
or its affiliates, successors, licensees, or assigns that would violate its
Moral Rights.




(f)

Definition. For purposes of this Agreement, the term “Intellectual Property”
shall include (without limitation) all of the following, whether or not
registered, patentable, or reduced to practice, and all worldwide rights and
goodwill in or related thereto: (i) the “Oeuvre” luxury skin care brand, product
line and any and all intellectual property related to or in connection with such
Oeuvre brand and product line, (ii) patents, (iii) trademarks, service marks,
trade dress, trade names, and corporate names, (iv) copyrights, (v) trade
secrets, (vi) ideas, products, know-how, information, documents, inventions,
discoveries, innovations, improvements, business and product developments,
development plans, and other developments of any kind, (vii) computer programs
and software, source code, object code, software routines, firmware  routines,
 technology,  software  libraries,  devices,  tools,  machines,  apparatus,
 appliances,  design  practices,





4




--------------------------------------------------------------------------------

 




processes, methods, formulas, designs, data, techniques, and products, (viii)
applications, registrations, continuations, renewals, extensions and similar
items related to any of the foregoing, (ix) any other proprietary information,
intellectual property, and similar items of any kind, (x) Confidential
Information related to any of the foregoing, (xi) any tangible manifestations of
any of the foregoing, and (xii) the right to sue and collect for infringement of
the foregoing.




6.

Non-Competition; Non-Solicitation. Commencing on the date hereof and ending on
the last day of the Restricted Period (as defined below), Executive Consultant
covenants and agrees that he will not, without the Company’s prior written
consent, directly or indirectly, either on behalf of himself or on behalf of any
business venture, as an employee, consultant, partner, principal, stock holder,
officer, director, trustee, agent, or otherwise (other than on behalf of the
Company or its Affiliates):




(A)

be employed by, engage or participate in the ownership, management, operation or
control of, or act in any advisory, expert, consulting or other capacity for,
any entity or individual that competes directly with the Company or its
Affiliates in the United States; provided, however, that the Company expressly
acknowledges that Executive Consultant currently maintains consulting
engagements with clients which operate within the cannabis and CBD markets. In
addition, the Company expressly acknowledges that Executive Consultant’s
company, Mansour Design (“Mansour Design”), is currently in the process of
developing brand concepts for the “Prestige”, “Millennial” and “Mass” market
segments (the “Existing Market Segments”) for other clients of Executive
Consultant. The Company expressly agrees that Mansour Design is free to continue
to operate in the Existing Market Segments.




(B)

solicit or divert any business or any customer from the Company or its
Affiliates or assist any person, firm, corporation or other entity in doing so
or attempting to do so;




(C)

cause or seek to cause any person, firm or corporation to refrain from dealing
or doing business with the Company or its Affiliates or assist any person, firm,
corporation or other entity in doing so; or




(D)

hire, solicit or divert from the Company or its Affiliates any of their
respective employees, or agents who have, at any time during the immediately
preceding one (1) year period from the date hereof or during the Restricted
Period, been engaged by the Company or its Affiliates, nor assist any person,
firm, corporation or other entity in doing so.




As used in this Agreement, the term “Affiliates” shall mean any entity
controlling, controlled by or under the common control of the Company. For the
purpose of this Agreement, “control” shall mean the direct or indirect ownership
of thirty (30%) percent or more of the outstanding shares or other voting rights
of an entity or possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of an entity.




As used in this Agreement, “Restricted Period” means the period commencing on
the date hereof and ending two (2) years from the date that the Executive
Consultant ceases to be an Executive Consultant of the Company or its
successors.




7.

Term; Termination; Effect of Termination.






(a)

The term of this Agreement shall be for a period of thirty-six (36) months (the
“Term”); provided, however, that the Company may terminate this Agreement at any
time for Cause (as defined below). The Parties may mutually agree to terminate
this Agreement. The Parties may mutually agree to extend the Term of this
Agreement, and if the Parties so agree, then such extension shall be documented
in a separate written agreement between the Parties. Upon the termination of
this Agreement: (i) the Executive Consultant will deliver copies of all complete
or incomplete projects to the Company and will use reasonable efforts to
transition any requested Services to the Company or a third party; and (ii) all
rights and obligations under this Agreement shall automatically and immediately
cease and terminate, except: (A) any rights or obligations that accrued under
this Agreement prior to the effective date of such termination; and (B) any
rights or obligations that survive the termination of this Agreement by their
own terms or that are necessary for a reasonable interpretation of this
Agreement post-termination.





5




--------------------------------------------------------------------------------

 






(b)

For purposes of this Agreement, “Cause” shall mean:




i.

the Executive Consultant’s willful failure to materially perform Executive
Consultant’s duties (other than any such failure resulting from incapacity due
to physical or mental illness);




ii.

the Executive Consultant’s willful failure to materially comply with any valid
and legal directive of the Board or the CEO;




iii.

the Executive Consultant engaged in gross misconduct, or gross incompetence
which is materially detrimental to the Company;




iv.

the Executive Consultant willfully failed to comply in any material respect with
the Agreement, the Company’s share dealing code, or any other reasonable
policies of the Company where non-compliance would be materially detrimental to
the Company;




v.

the Executive Consultant’s willful engagement in dishonesty, illegal conduct, or
gross misconduct, which is, in each case, materially injurious to the Company or
its affiliates;




vi.

the Executive Consultant’s embezzlement, misappropriation, or fraud, whether or
not related to the Executive Consultant’s employment with the Company;




vii.

the Executive Consultant’s conviction of or plea of guilty or nolo contendere to
a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, if such felony or other
crime is work-related, materially impairs the Executive Consultant’s ability to
perform services for the Company, or results in material reputational or
financial harm to the Company or its affiliates;




viii.

the Executive Consultant’s material violation of the Company’s written policies
or codes of conduct related to discrimination, harassment, performance of
illegal or unethical activities, and ethical misconduct; or




ix.

the Executive Consultant’s material breach of any material obligation under this
Agreement, or the Company’s written policies or codes of conduct, or any other
written agreement between the Executive Consultant and the Company;







8.

Return of Materials. Upon expiration or termination of this Agreement, for
whatever reason, the Executive Consultant shall return to the Company all of the
Company’s records of any sort and in any form, including, without limitation:
all literature, supplies, letters, written or printed forms, phone lists,
customer information, product information, pricing information, information as
to sources of services, Company financial information, and memoranda pertaining
to the Company’s or any of its affiliates’ business or property. All such items
shall be considered the property of Company at all times. The Executive
Consultant shall also, immediately upon termination or expiration of this
Agreement, return to the Company all other Company  property in Executive
Consultant’s possession.




9.

Mutual Indemnification. Executive Consultant and the Company shall mutually
indemnify, defend, and hold harmless each other, and their members, managers,
officers, employees, agents, representatives, successors, and assigns
(collectively, the “Indemnified Parties”), from and against any claims, losses,
damages, penalties, liabilities, and expenses of every kind and nature
whatsoever (including attorneys’ fees and expenses and expenses in connection
with investigating, preparing for, or defending any action or claim) suffered or
incurred by an Indemnified Party arising out of or resulting from: (a) any
breach of this Agreement by either Party, or their respective agents and
representatives, or (b) the negligent, reckless, or intentional acts or
omissions of either Party, or their respective agents and representatives.  In
the event either





6




--------------------------------------------------------------------------------

 




Party is successful in asserting its rights under this Agreement, such
indemnified Party shall be entitled to receive from the other indemnifying Party
all costs associated with the indemnified Party’s enforcement of this Agreement,
including, without limitation, attorneys’ fees, costs, and expenses.




10.

Right to Engage in Other Activities. The Services provided under this Agreement
are not to be deemed exclusive. To the extent the Executive Consultant’s other
activities are not interfering in any way with the Executive Consultant’s
performance of Services, nothing contained in this Agreement shall restrict the
Executive Consultant from engaging in any other business or devoting time and
attention to the management, investment, involvement, or other aspects of any
other business. However, if the Company determines (in its sole discretion) that
the Executive Consultant’s other activities are interfering with the performance
of the Services, then the Company may request that the Executive Consultant
cease such other activities, and if the Executive Consultant does not comply
with the Company’s request within five (5) business days, then the Company may
reduce the Monthly Fee payable to the Executive Consultant in proportion to the
extent of the interference with the Services (as determined by the Company in
its sole discretion), or negotiate with Executive Consultant in good faith to
resolve the monetary loss to the Company as a result of Executive Consultant’s
lack of performance due to interference of the Services. Nothing in this
Agreement shall be interpreted to provide that the Executive Consultant shall be
the exclusive provider of Services to the Company.




11.

Notice. Any notice required under this Agreement shall be deemed duly delivered
(and shall be deemed to have been duly received if so given), if personally
delivered, sent by a reputable courier service, or mailed by registered or
certified mail, postage prepaid, return receipt requested, addressed to the
Parties at the addresses set forth above or to such other address as any Party
may have furnished to the other in writing in accordance with this Section.




12.

Law and Jurisdiction. The laws of the State of New York apply to this Agreement,
without deference to the principles of conflicts of law. Both jurisdiction and
venue for any litigation pursuant to this Agreement shall be proper in the
courts of New York.




13.

Mutually Equitable Relief. The Company and Executive Consultant acknowledge that
a violation of this Agreement by either Party would result in irreparable harm
to the non-violating Party and that damages would be an inadequate remedy.
Therefore the Parties agree that in such instance the non-violating Party is
entitled, in addition to any other remedies, to seek injunctive relief to secure
the specific performance of this Agreement and to prevent a breach or
contemplated breach of this Agreement. The Parties agree that in such instance
the violating Party waives any requirement that the non-violating Party post a
bond or other security in connection with any application for or order granting
injunctive relief.




14.

Contractual Remedies Not Exclusive. The Parties acknowledge and agree that the
remedies provided for in this Agreement are cumulative and are intended to be
and are in addition to any other remedies available either Party, either Party,
either at law or in equity.




15.

Severability. If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the Parties, and the rest of the provisions of this
Agreement shall remain in effect.




16.

Waiver. The failure of any Party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.




17.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, lawful assigns, heirs,
and personal representatives. The Executive Consultant may not assign or
delegate this Agreement without the prior written consent of the Company. Any
purported assignment or delegation of this Agreement, in whole or in part,
without the prior written consent of the Company shall be void and of no effect.
The Company may freely assign or delegate this Agreement.





7




--------------------------------------------------------------------------------

 






18.

Amendment. This Agreement may only be amended or modified in a writing signed by
both of the Parties and referring to this Agreement.




19.

Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the Parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the Parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.




20.

Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one in the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming Party.







SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




[intb_ex10z4002.gif] [intb_ex10z4002.gif]




















8




--------------------------------------------------------------------------------

 




Exhibit A




[Restricted Stock Purchase Agreement]





9


